NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 28 January 2021 has been entered. Claims 2-7 and 13-14 have been amended. Claims 1 and 8-12 have been cancelled. No claims have been added. Claims 2-7 and 13-14 are still pending in this application, with claims 2, 3, and 5 being independent. All of the claim objections set forth in the previous office action mailed 28 October 2020 are overcome by Applicant’s amendments. All of the 112(b) rejections set forth in the previous office action mailed 28 October 2020 are overcome by Applicant’s amendments. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
 In claims 2, 3, and 5, all instances of “multiple LED light source (11),” have been changed to: --…multiple LED light sources (11)...--, in order to correct for a minor grammatical informality.

Allowable Subject Matter
Claims 2-7 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art of record does not teach, or merely suggest, a linkage modularized LED display module (50), comprising a LED lamp plate (10), a face guard board (20) and a bottom shell plate (30), wherein the LED lamp plate (10) is provided with multiple LED light sources (11)…a linkage lock unit (100)…multiple linking rods (120)…a driving head (110)…wherein the linkage lock unit (100) comprises a driving head (110) and four linking rods (120), wherein the chucks (123) of the four linking rods (120) are respectively located at the four corners of the bottom shell plate (30), a rotation of the driving head (110) makes the four chucks (123) project outwardly, so the LED display module (50) is clamped in the assembly frame (2)…, as recited in combination with all of the limitations of claim 2.
The closest prior art of record: Wu (US 2014/0085864 A1), discloses, teaches, or suggests various features of the claimed invention, but fails to teach, suggest, or disclose: “…wherein the linkage lock unit (100) comprises a driving head (110) and four linking rods (120), wherein the chucks (123) of the four linking rods (120) are respectively located at the four corners of the bottom shell plate (30), a rotation of the driving head (110) makes the four chucks (123) project outwardly, so the LED display module (50) is 
Regarding claim 3, the prior art of record does not teach, or merely suggest, a linkage modularized LED display module (50), comprising a LED lamp plate (10), a face guard board (20) and a bottom shell plate (30), wherein the LED lamp plate (10) is provided with multiple LED light sources (11)…a linkage lock unit (100)…multiple linking rods (120)…a driving head (110)…wherein the linkage lock unit (100) comprises a driving head (110) and three linking rods (120), two of which are frame lock rods (130) and one of which is module lock rod (140), the two frame lock rods (130) are used to lock the LED display module (50) on the assembly frame, while the module lock rod (140) is used to lock to different LED display modules, the LED display module (50) is provided with sub-modules (200) on the upside and underside, one said LED display module (50) is assembled with two said sub-modules (200) to form a unit module (300), two linkage lock units (100) are respectively arranged on the upside and underside of the LED display module (50), the sub-modules (200) are provided with a connecting part (210) on the side edge, the rotation of the driving head (110) drives the two frame lock rods (130) and the module lock rod (140) to project outwardly, then the two frame lock rods (130) are clamped in the assembly frame (2), while the module lock rod (140) is clamped in the connecting part (210) of the sub-module (200), the connection of the LED display module (50) and the two sub-modules (200) and the clamping of the unit module (300) and the assembly frame (2) are operated simultaneously…, as recited in combination with all of the limitations of claim 3.
The closest prior art of record: Wu (US 2014/0085864 A1), discloses, teaches, or suggests various features of the claimed invention, but fails to teach, suggest, or disclose: “…wherein the linkage lock unit (100) comprises a driving head (110) and three linking rods (120), two of which are frame lock rods (130) and one of which is module lock rod (140), the two frame lock rods (130) are used to lock the LED display module (50) on the assembly frame, while the module lock rod (140) is used to lock to different LED display modules, the LED display module (50) is provided with sub-modules (200) on the upside and underside, one said LED display module (50) is assembled with two said sub-modules (200) to form a unit module (300), two linkage lock units (100) are respectively arranged on the upside and underside of the LED display module (50), the sub-modules (200) are provided with a connecting part (210) on the side edge, the rotation of the driving head (110) drives the two frame lock rods (130) and the module lock rod (140) to project outwardly, then the two frame lock rods (130) are clamped in the assembly frame (2), while the module lock rod (140) is clamped in the connecting part (210) of the sub-module (200), the connection of the LED display module (50) and the two sub-modules (200) and the clamping of the unit module (300) and the assembly frame (2) are operated simultaneously…” Additionally, there does not appear to be any reason absent Applicant’s own disclosure to modify Wu with any additional cited prior art of record in order to arrive at the claimed invention. 
Claims 4, 13, and 14 are allowed as they depend upon and further limit allowed claim 3.
Regarding claim 5, the prior art of record does not teach, or merely suggest, a linkage modularized LED display module (50), comprising a LED lamp plate (10), a face wherein a radiating board (40) is embedded in the bottom shell plate (30), the bottom shell plate (30) is provided with an inside heat conducting hole (31) and an outside radiating hole (32), wherein the inside heat conducting hole (31) is positioned between the LED lamp plate (10) and the radiating board (40) and filled with heat conducting rubber block (33), and the outside radiating hole (32) communicates the radiating board (40) and the surrounding space (A)…, as recited in combination with all of the limitations of claim 5.
The closest prior art of record: Wu (US 2014/0085864 A1), discloses, teaches, or suggests various features of the claimed invention, but fails to teach, suggest, or disclose: “…wherein a radiating board (40) is embedded in the bottom shell plate (30), the bottom shell plate (30) is provided with an inside heat conducting hole (31) and an outside radiating hole (32), wherein the inside heat conducting hole (31) is positioned between the LED lamp plate (10) and the radiating board (40) and filled with heat conducting rubber block (33), and the outside radiating hole (32) communicates the radiating board (40) and the surrounding space (A)…” Additionally, there does not appear to be any reason absent Applicant’s own disclosure to modify Wu with any additional cited prior art of record in order to arrive at the claimed invention. 
Claims 6 and 7 are allowed as they depend upon and further limit allowed claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/C.J.C/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896